DETAILED ACTION

The instant application having application No 16/864803 filed on 05/01/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 2 or 3 is incorporated into the independent claim 1.
Claim 9 would be allowable if (i) both claims 2 or 3 is incorporated into the independent claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolan et al. (U.S. 20190355264, Nov. 21, 2019) in view of Wang et al. (U.S. 20200314892, Oct. 1, 2020).
 	Regarding Claim 1, Dolan discloses method for detecting and distributing alert data based upon both receiving alert data encoded in a terrestrial television broadcast transmission and receiving an identification of a location of a device(page 1, par(0004), line 1-10, the terrestrial control center to process pairs of compact position reporting encoded, automatic dependent surveillance-broadcast surface position messages received from each space-based receivers, the pairs of messages comprising encoded surface position information of a transmitter of the pair of messages and having been received by each of the space-based receivers), the method comprising:
receiving, by a first device in a plurality of devices in a mesh network, a terrestrial broadcast signal including at least one datacast packet (page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network in space through which individual satellites of the constellation can communicate with one another and with terrestrial infrastructure);
receiving, by a second device in the plurality of devices in the mesh network, a satellite transmission identifying a location of the second device (page 2, par (0015), line 1-10, the format used to report surface position messages assumes knowledge of the particular quadrant of the Earth' s surface in which the target is located for ground-based ADS-B receivers, identifying the particular quadrant of the Earth' s surface in which the target is located within the same quadrant as the statically positioned ground-based receiver itself);
confirming, by a notification engine executed by a third device in the plurality of devices in the mesh network, receipt of both the satellite transmission and alert data encoded in the terrestrial broadcast signal(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network, the ADS-B receiver receives a CPR-encoded surface position report to determine which particular quadrant the surface position report was transmitted to resolve the target's surface position).
Dolan discloses all aspects of the claimed invention, except activating, by the notification engine, at least one alert module in the mesh network, upon confirmation of the receipt of both the satellite transmission and the alert data encoded in the terrestrial broadcast signal.
Wang is the same field of invention teaches activating, by the notification engine, at least one alert module in the mesh network, upon confirmation of the receipt of both the satellite transmission and the alert data encoded in the terrestrial broadcast signal (page 4, par (0039), line 10-20, each modulator the output sample stream to obtain a downlink signal from modulators transmitted via antennas, the synchronization signals can be generated with location encoding to convey additional information).
Dolan and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the upon confirmation of the receipt of both the satellite transmission and the alert data encoded in the terrestrial broadcast signal the teaching of Dolan to include the synchronization signals can be generated with location encoding to convey additional information the teaching of Wang because it is providing communication coverage for a macro cell cover a relatively large geographic area and allow unrestricted access by UEs with service subscription.
Regarding Claim 4, Dolan discloses activating, by the notification engine, the at least one alert module further comprises transmitting, by the notification engine, to each device in the plurality of devices a modified version of the alert(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network, the ADS-B receiver receives a CPR-encoded surface position report to determine which particular quadrant the surface position report was transmitted to resolve the target's surface position).
Regarding Claim 5, Dolan discloses transmitting, by the first device in the plurality of devices in the mesh network, to at least the third device in the plurality of devices in the mesh network, a notification of receipt of the terrestrial broadcast signal including the at least one datacast packet(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network in space through which individual satellites of the constellation can communicate with one another and with terrestrial infrastructure).
Regarding Claim 6, Dolan discloses transmitting, by the first device in the plurality of devices in the mesh network, to each of the other devices in the plurality of devices in the mesh network, a notification of receipt of the terrestrial broadcast signal including the at least one datacast packet(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network in space through which individual satellites of the constellation can communicate with one another and with terrestrial infrastructure).
Regarding Claim 7, Dolan discloses transmitting, by the second device in the plurality of devices in the mesh network, to at least the third device in the plurality of devices in the mesh network, a notification of receipt of the satellite transmission identifying the location of the second device(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network, the ADS-B receiver receives a CPR-encoded surface position report to determine which particular quadrant the surface position report was transmitted to resolve the target's surface position).
Regarding Claim 8, Dolan discloses transmitting, by the second device in the plurality of devices in the mesh network, to each of the other devices in the plurality of devices in the mesh network, a notification of receipt of the satellite transmission identifying the location of the second device(page 2, par (0015), line 1-10, the format used to report surface position messages assumes knowledge of the particular quadrant of the Earth' s surface in which the target is located for ground-based ADS-B receivers, identifying the particular quadrant of the Earth' s surface in which the target is located within the same quadrant as the statically positioned ground-based receiver itself).
Regarding Claim 9, Dolan discloses a system for detecting and distributing alert data based upon both receiving alert data encoded in a terrestrial television broadcast transmission and receiving an identification of a location of a device (page 1, par(0004), line 1-10, the terrestrial control center to process pairs of compact position reporting encoded, automatic dependent surveillance-broadcast surface position messages received from each space-based receivers, the pairs of messages comprising encoded surface position information of a transmitter of the pair of messages and having been received by each of the space-based receivers)comprising:
a mesh network comprising a plurality of devices, wherein each device comprises a terrestrial broadcast signal receiver, a satellite transmission signal receiver, and an alert module(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network in space through which individual satellites of the constellation can communicate with one another and with terrestrial infrastructure);
a notification engine executed by at least a first of the plurality of devices, receiving a notification that at least a second of the plurality of devices received a terrestrial broadcast signal including at least one datacast packet, receiving a notification that at least a third of the plurality of devices received a satellite transmission identifying a location of the second device, and confirming receipt of both the satellite transmission and alert data encoded in the terrestrial broadcast signal(page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network, the ADS-B receiver receives a CPR-encoded surface position report to determine which particular quadrant the surface position report was transmitted to resolve the target's surface position).
Dolan discloses all aspects of the claimed invention, except an alert module executed by at least one of the plurality of devices, activated by the notification engine, and transmitting an alert based upon the alert data.
Wang is the same field of invention teaches an alert module executed by at least one of the plurality of devices, activated by the notification engine, and transmitting an alert based upon the alert data (page 4, par (0039), line 10-20, Each modulator the output sample stream to obtain a downlink signal from modulators transmitted via antennas, the synchronization signals can be generated with location encoding to convey additional information).
Dolan and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the upon confirmation of the receipt of both the satellite transmission and the alert data encoded in the terrestrial broadcast signal the teaching of Dolan to include the synchronization signals can be generated with location encoding to convey additional information the teaching of Wang because it is providing communication coverage for a macro cell cover a relatively large geographic area and allow unrestricted access by UEs with service subscription.
Regarding Claim 10, Dolan discloses each device in the plurality of devices is enabled with a mesh radio enabling communications between the plurality of devices (page 6, par (00146), line 10-20, communications established between individual satellites effectively fanning a wireless mesh network in space that enable the satellites to communicate with each other individual satellites through the network).
Regarding Claim 11, Dolan discloses each device in the plurality of devices is enabled with functionality to receive terrestrial broadcast radio signals (page 1, par (0004), line 1-10, the terrestrial control center to process pairs of compact position reporting encoded, automatic dependent surveillance-broadcast surface position messages received from each space-based receives).
Regarding Claim 12, Dolan discloses each device in the plurality of devices is enabled with functionality to receive terrestrial broadcast television signals (page 1, par (0004), line 1-10, the terrestrial control center to process pairs of compact position reporting encoded, automatic dependent surveillance-broadcast surface position messages received from each space-based receivers).
Regarding Claim 13, Dolan discloses each device in the plurality of devices is enabled with functionality to receive cellular transmissions(page 1, par(0004), line 1-10, the terrestrial control center to process pairs of compact position reporting encoded, automatic dependent surveillance-broadcast surface position messages received from each space-based receivers, the pairs of messages comprising encoded surface position information of a transmitter of the pair of messages and having been received by each of the space-based receivers).
Regarding Claim 14, Dolan discloses each device in the plurality of devices is enabled with functionality to receive global navigation satellite system (GNSS) signals (page 15, par (0035), line 1-10, typical ADS-8-based system, an aircraft determines its position using a satellite-based navigation system the Global Positioning System ("GPS")).
Regarding Claim 15, Dolan discloses each device in the plurality of devices executes an instantiation of the notification engine (page 2, par (0015), line 1-10, the format used to report surface position messages assumes knowledge of the particular quadrant of the Earth' s surface in which the target is located for ground-based ADS-B receivers).
Regarding Claim 16, Dolan discloses each device in the plurality of devices executes an instantiation of the alert module (page 2, par (0017), line 1-10, the ADS-B receivers on board the satellites provide global ADS-B coverage, the satellites connected by inter-satellite crosslinks that effectively create a wireless mesh network in space through which individual satellites of the constellation can communicate with one another and with terrestrial infrastructure).
Regarding Claim 17, Dolan discloses all aspects of the claimed invention, except the alert module includes a strobe light.
Wang is the same field of invention teaches the alert module includes a strobe light (page 3, par (0033), line 1-10, UEs dispersed throughout wireless network, a UE a cellular phone, equipment, biometric sensors devices, sensor, smart meters sensors, industrial manufacturing equipment, a global positioning system device that is configured to communicate via a wireless).
Regarding Claim 18, Dolan discloses all aspects of the claimed invention, except the alert module includes a light emitting diode.
Wang is the same field of invention teaches the alert module includes a light emitting diode (page 3, par (0033), line 1-10, UEs dispersed throughout wireless network, a UE a cellular phone, equipment, biometric sensors devices, sensor).
Regarding Claim 19, Dolan discloses all aspects of the claimed invention, except the alert module includes a piezoelectric buzzer.
Wang is the same field of invention teaches the alert module includes a piezoelectric buzzer (page 3, par (0033), line 1-10, UEs dispersed throughout wireless network, a UE a cellular phone, equipment, biometric sensors devices, sensor, smart meters sensors, industrial manufacturing equipment, a global positioning system device).
Regarding Claim 20, Dolan discloses all aspects of the claimed invention, except the alert module includes functionality for playing an audio file including the alert.
Wang is the same field of invention teaches the alert module includes functionality for playing an audio file including the alert (page 3, par (0033), line 1-10, UEs dispersed throughout wireless network, a UE a cellular phone, equipment, biometric sensors devices, sensor, smart meters sensors, industrial manufacturing equipment, a global positioning system device that is configured to communicate via a wireless).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Liu et al. (US 10326689, Jun. 18, 2019) teaches Method and System For Providing Alternative Communication Paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464